DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 23 are objected to because of the following informalities:  
Claims 2 and 4 each recites “inwardly outwardly”.  It looks like this is a typographical error and should read “inwardly or outwardly”.  For examining purpose, examiner interprets this limitation to be “inwardly or outwardly”.
For claim 14, Examiner recommend adding “a” before “partially” in line 4.  
Claim 15 recites “a closed state, partially open state, and an open state”.  It looks like this limitation refers back to claim 14 because it’s for the same structure.  Examiner interprets the limitation in claim 15 to be “the closed state, the partially open state, and the open state”.
For claim 23 in line 2, it looks like “the flush mount register” needs to be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the actuator”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Markman (US 4625632) in view of Schweikert (US 5551915).
Regarding claim 1, Markman teaches a flush mount register for use within a vent opening in a flooring, the flush mount register comprising:
a subfloor frame (5, fig 5) “secured to a subfloor, wherein the subfloor supports flooring” (This part is intended function, subfloor frame 5 is capable of being secured to a subfloor, and the subfloor isn’t positively recited);
a removable damper box (14, fig 5) resting on the subfloor frame;
Markman fails to teach a floor substrate frame and a floor substrate tray secured and nested within the floor substrate frame and having a continuous peripheral gap defined between the floor substrate frame and the floor substrate tray, wherein the continuous peripheral gap allows passage of air from the vent opening, and wherein the floor substrate frame and the nested floor substrate tray are supported by the removable damper box; and
wherein the floor substrate tray receives a flooring substrate, and

Schweikert teaches a floor substrate frame (1, fig 1) and a floor substrate tray (13, fig 1) secured and nested within the floor substrate frame, and a continuous peripheral gap (annotated figure 1 and Schweikert fig 1) defined between the floor substrate frame and the floor substrate tray,
wherein the continuous peripheral gap allows passage of air from a vent opening (4, fig 1), and 
wherein the floor substrate tray receives a flooring substrate (10, fig 1), and
wherein the floor substrate frame and the floor substrate tray “are removable” (The system is capable of being removable).
[AltContent: textbox (This gap is on the peripheral region and gap is continuous in 3-dimention.)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    244
    277
    media_image1.png
    Greyscale

[AltContent: textbox (Annotated figure 1)]

In combination, Markman in view of Schweikert teaches the floor substrate frame and the floor substrate tray are removable to permit access to the removable damper box (Examiner interprets that only the floor substrate frame and floor substrate tray of Schweikert would be 
It would have been obvious at the time of filing to modify Markman as taught by Schweikert by applying floor substrate frame and the floor substrate tray in order to control the direction of the air existing the floor register in order to satisfy the occupants’ need.
Regarding claim 2, Markman in view of Schweikert teaches the subfloor frame comprises a first pair of longitudinally extending side walls (two long sidewalls of Markman 6, fig 5) and a first pair of laterally extending sidewalls (two short sidewalls of Markman 6, fig 5) which are joined to form a rectangular shape with a first top opening (Markman 13, fig 5) and a second bottom opening (Markman 12, fig 5), and wherein the first pair of longitudinally extending walls each comprise a first top tab (two long tabs of Markman 8, fig 5) extending outwardly and orthogonally therefrom at the top opening, and the first pair of laterally extending sidewalls each comprise a second top tab (two short tabs of Markman 8, fig 5) extend outwardly and orthogonally therefrom at the top opening; and wherein the first pair of longitudinally extending walls each comprise a bottom tab extending inwardly or outwardly, and orthogonally (long sides of bottom wall 7 in Markman fig 3 form bottom tabs and extending inwardly and orthogonally) such that the bottom tabs face each other.
Regarding claim 3, Markman in view of Schweikert teaches the first tabs and the second tabs “are secured to the subfloor” (This is intended function.  The subfloor isn’t positively recited).

While Markman in view of Schweikert fails to teach the removable damper box comprises a second pair of longitudinally extending side walls and a second pair of laterally extending sidewalls which are joined to form a rectangular shape, it would have been an obvious matter of design choice to modify the apparatus of Markman in view of Schweikert to have a rectangular damper box since the present application does not show that the particular shape solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.  As modified, Markman in view of Schweikert would teach the second pair of longitudinally extending walls each comprise a first damper top tab extending outwardly and orthogonally therefrom at the damper top opening; and wherein the second pair of longitudinally extending walls each comprise a bottom damper tab extending inwardly or outwardly and orthogonally such that the bottom damper tabs face each other (Tabs 17 and 16 would be modified to form along the rectangular shape damper box).

Claims 12-14, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 770326) in view of Schweikert (US 5551915).
Regarding claim 12, Slater teaches a flush mount register comprising:
a subfloor frame (A, fig 1);
a removable damper box (D, fig 1) supported by the subfloor frame;

Schweikert teaches a floor substrate frame (1, fig 1) and a floor substrate tray (13, fig 1) secured and nested within the floor substrate frame, and a continuous peripheral gap (annotated figure 1 and Schweikert fig 1) defined between the floor substrate frame and the floor substrate tray.
In combination, Slater in view of Schweikert teaches the floor substrate frame and the floor substrate tray are removable to permit access to the removable damper box (Examiner interprets that only the floor substrate frame and floor substrate tray of Schweikert would replace the cover C in Slater.  Therefore in combination, the floor substrate frame and the floor substrate tray of Schweikert would be placed on top of Slater’s damper box.  Therefore wherein the floor substrate frame is supported by the removable damper box.)
It would have been obvious at the time of filing to modify Slater as taught by Schweikert by applying floor substrate frame and the floor substrate tray in order to control the direction of the air existing the floor register in order to satisfy the occupants’ need.
Regarding claim 13, Slater in view of Schweikert teaches the subfloor frame is mounted in a vent opening (opening defined by flooring 2 in Schweikert) defined within a subfloor (flooring 2 in Schweikert).
Regarding claim 14, Slater in view of Schweikert teaches the removable damper box comprises a damper box opening (opening inherently formed by the damper box to accommodate dampers E in Slater) and at least one damper (Slater E, fig 1) “operable to place the damper box opening between a closed state, partially open state, and an open state” (dampers inherently can fully close or partially close/open or fully open).
Regarding claim 15, Slater in view of Schweikert teaches the removable damper box comprises an actuator (Slater h’, fig 5) “to urge the at least one damper to place the damper box opening between the closed state, the partially open state, and the open state” (This is intended function), wherein the actuator is accessible by a user.
Regarding claim 16, Slater in view of Schweikert teaches the actuator comprises a lever (Slater h’ acts as a lever relative to the dampers) that is operable to urge the dampers at least one damper to place the damper box opening between the closed state, the partially open state, and the open state, and wherein the lever mechanism extends between the continuous peripheral gap (Slater line 93-95, “h’, which stands up between two spaced stops or shoulders 7”.  There’s a gap to accommodate h’) for access by the user for operation without removing the floor substrate frame and floor substrate tray.
Regarding claim 17, Slater in view of Schweikert teaches the lever extends between the continuous peripheral gap for access by a user for operation without removing the floor substrate frame and the floor substrate tray (see rationale in claim 16).
Regarding claim 18, Slater in view of Schweikert teaches the floor substrate frame and the floor substrate tray are coplanar, such that the flooring substrate is flush with a surrounding flooring (See Schweikert fig 1).
Regarding claim 22, Slater in view of Schweikert teaches a bottom (bottom surface) of the floor substrate tray comprises an air deflector (the bottom surface itself can deflector or guide air toward the continuous peripheral gap) for directing air towards the continuous peripheral gap.
Regarding claim 23, Slater teaches a register system comprising:
a subfloor frame (A, fig 1).
Slater fails to teach a floor substrate frame and a floor substrate tray secured and nested within the floor substrate frame and a continuous peripheral gap defined between the floor substrate frame and the floor substrate tray, and 
wherein the floor substrate tray receives a flooring substrate; and
wherein the floor substrate frame and the floor substrate tray are supported by the subfloor frame.
Schweikert teaches a floor substrate frame (1, fig 1) and a floor substrate tray (13, fig 1) secured and nested within the floor substrate frame, and a continuous peripheral gap (annotated figure 1 and Schweikert fig 1) defined between the floor substrate frame and the floor substrate tray,
wherein the floor substrate tray receives a flooring substrate (10, fig 1).
In combination, Slater in view of Schweikert teaches the floor substrate frame and the floor substrate tray are supported by the subfloor frame (Examiner interprets that only the floor substrate frame and floor substrate tray of Schweikert would replace the cover C in Slater.  Therefore in combination, the floor substrate frame and the floor substrate tray of Schweikert supported by subfloor frame.)
It would have been obvious at the time of filing to modify Slater as taught by Schweikert by applying floor substrate frame and the floor substrate tray in order to control the direction of the air existing the floor register in order to satisfy the occupants’ need.
Regarding claim 27, Slater in view of Schweikert teaches a bottom (bottom surface) of the floor substrate tray comprises an air deflector (the bottom surface itself can deflector or guide air toward the continuous peripheral gap) for directing air towards the continuous peripheral gap between a third pair of longitudinally extending walls of the floor substrate frame and the floor substrate tray (In combination, the floor substrate frame and the floor substrate tray of Schweikert would be in rectangular as Slate, therefore the gap indicated in annotated figure 1 would be between a third pair of longitudinally extending walls of the floor substrate frame and the floor substrate tray).

Allowable Subject Matter
Claims 5-11, 19-21 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
For claim 5, it would not have been obvious to have the first damper top tabs rest on the first top tabs of the subfloor frame in the combination because doing so requires substantially changes in the configuration of Markman (such as moving the damper upward and create openings on flange 9 to accommodate the first damper top tabs).
For claims 19 and 24, it would not have been obvious to add adjustable legs to the floor substrate frame to the combination of prior arts because Schweikert’s substrate frame is designed to sit on top of the flooring.  Adding adjustable legs to Schweikert would add complexity and teach away from Schweikert’s design.

Response to Arguments
Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument of “removable damper box resting on the subfloor frame, examiner respectfully disagree.  See Markman fig 5 and col 4 lines 59-61.  Markman teaches the fingers 17 of damper box are bent outwardly against insulation 11 of the subfloor frame 5.
Regarding applicant’s argument about “continuous peripheral gap”, see explanation above.  Schweikert teaches this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KO-WEI LIN/Examiner, Art Unit 3762                         

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762